Russell, C. J.
The findings of the auditor, and the original judgment of the court based thereon, were in favor of the plaintiffs severally for stated amounts. The original execution was in favor of the plaintiffs jointly and severally, and therefore did not follow the original judgment. The execution as finally amended conformed to the original judgment and the auditor’s report upon which the latter was based. The alteration of the judgment, by which it was so amended as to bespeak a finding and judgment in favor of the plaintiffs jointly and severally, was unauthorized by the findings of the auditor. The court erred in its amendment of the judgment, but since amendment of the execution, as stated, making the execution conform to the original judgment, the error is harmless; and under the Civil Code (1910), § 6103, par. 2, it is directed that the amendment to the judgment be stricken, and that the levy of the execution, as amended, proceed. It is further directed that whenever a fund sufficient to satisfy the execution is obtained by a sale of the property of the defendants in fi. fa., — or should the liability be discharged by the defendants in fi. fa. paying to the sheriff in money a sum sufficient to discharge the execution, with interest and cost, the judgment of this court will be an acquittance of the entire obligation with which this adjudication is concerned.

Judgment affirmed, uÁth direction.


All the Justices concur.

P. M. Anderson and C. L. Cowart, for plaintiffs in error.
W. T. Burlchalter, contra.